Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/189,288 filed on 03/02/2021. 
Claims 1 – 20 are pending and ready for examination.


Priority
 This application claims priority to foreign application no. TW109108921 filed on 03/18/2020.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is are being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	

Claims 1 – 2, 4 – 8, 11 – 12 and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (Gupta hereinafter referred to Gupta) (US 2006/0013180 A1) (cited in IDS) in view of YOSHIDA (JP 2020108131 A) (English translation is attached) and further in view of CHAN et al. (CHAN hereinafter referred to CHAN) (US 2014/0119231 A1).

Regarding claim 1, Gupta teaches (Title, Frame Detection Method For 802.11b/g Based WLAN Systems) a communication device (Fig.5 and [0040], computer 510), comprising: 
a packet detection circuit (Fig.5 and [0041], memory 504), arranged to perform packet detection (Fig.5 and [0044], a computer program 525 includes machine-readable instructions capable of detecting 802.11a and 802.11b frames in an 802.11g transmission. Here, the computer program 525 resides in memory 504 that detects frames/ packet; therefore, memory 504 is considered as a packet detection circuit) according to at least one threshold ([0007], a frame identification method in an 802.11 wireless transmission comprising: detecting a signal, calculating a delayed copy correlation (DCC) value of received symbols and making a comparison of the calculated DCC value with a predetermined threshold; declaring that there is an 802.11a frame detected when a certain number of DCC values, as a result of the comparison, exceeds said predetermined threshold in a window of consecutive DCC values. Therefore, a packet is detected according to at least one threshold) to determine whether a packet is included in a received signal (Fig.5 and [0044], detecting 802.11a and 802.11b frames in an 802.11g transmission. Here, 802.11g transmission is a received signal; therefore, detected frames/ packets are in a received signal); 
a decoding circuit (Fig.5, computer 510), arranged to decode the packet when the packet detection circuit determines that the packet is included in the received signal (Fig.5 and [0044], machine-readable instructions cause the computer 510 to decode).
Gupta does not specifically teach
determine whether the packet is a predetermined packet.
However, YOSHIDA teaches (Title, Terminal, Communication Method, And Program) 
decode the packet, and determine whether the packet is a predetermined packet ([0127], determines whether the decoded packet obtained by the decoding process is a broadcast packet of a predetermined type).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta as mentioned above and further incorporate the teaching of YOSHIDA. The motivation for doing so would have been to provide a terminal that enables decryption of a broadcast packet received from an access point and comprises a determination unit to determine a packet type (YOSHIDA, [0005], [0116] and [0127]).
The combination of Gupta and YOSHIDA does not specifically teach 
a threshold decision circuit, arranged to calculate a number of the predetermined packet received within a time period and adjust the at least one threshold according to the number of the predetermined packet.
 However, CHAN teaches (Title, METHOD AND SYSTEM FOR IDENTIFYING MATCHING PACKETS)
a threshold decision circuit (Fig.1, packet-matching unit 120), arranged to calculate a number of the predetermined packet received within a time period and adjust the at least one threshold according to the number of the predetermined packet (Fig.1 and [0050], the packet-matching unit 120 uses total number of packets captured at the probes 110. If the total number of packets captured over a predetermined time interval is too low, the packet-matching unit 120 will adjust a filter condition to capture more packets; If the total number of captured packets over the predetermined time interval is too high, the packet-matching unit 120 will adjust a filter condition to capture fewer packets. Here, the filter works as a limiter; therefore, it is considered as a threshold. Accordingly, at least one threshold is adjusted according to the number of the predetermined packet).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Gupta and YOSHIDA as mentioned above and further incorporate the teaching of CHAN. The motivation for doing so would have been to provide a method of identifying matching packets at different locations in a network, in which a filter is adjusted continuously in response to real-time network utilization and changes in network traffic patterns, thereby, the filter is dynamically and adaptively configured, i.e., fine-tuned, so that the probes capture as many potentially matching packets as allowable without burdening the network (CHAN, Abstract and [0050]).

Regarding claim 11, Gupta teaches (Title, Frame Detection Method For 802.11b/g Based WLAN Systems) a method for a communication device (Fig.5 and [0040], computer 510) for performing packet detection (Abstract, A method (and algorithm) for detection of 802.11a and 802.11b frames in an 802.11 transmission), comprising: 
performing packet detection (Fig.5 and [0044], a computer program 525 includes machine-readable instructions capable of detecting 802.11a and 802.11b frames in an 802.11g transmission. Here, the computer program 525 resides in memory 504 that detects frames/ packet) according to at least one threshold ([0007], a frame identification method in an 802.11 wireless transmission comprising: detecting a signal, calculating a delayed copy correlation (DCC) value of received symbols and making a comparison of the calculated DCC value with a predetermined threshold; declaring that there is an 802.11a frame detected when a certain number of DCC values, as a result of the comparison, exceeds said predetermined threshold in a window of consecutive DCC values. Therefore, a packet is detected according to at least one threshold) to determine whether a packet is included in a received signal (Fig.5 and [0044], detecting 802.11a and 802.11b frames in an 802.11g transmission. Here, 802.11g transmission is a received signal; therefore, detected frames/ packets are in a received signal); 
when determining that a packet is included in the received signal, decoding the packet (Fig.5 and [0044], machine-readable instructions cause the computer 510 to decode).
Gupta does not specifically teach
determine whether the packet is a predetermined packet and obtain a determination result.
However, YOSHIDA teaches (Title, Terminal, Communication Method, And Program) 
decoding the packet to determine whether the packet is a predetermined packet ([0127], determines whether the decoded packet obtained by the decoding process is a broadcast packet of a predetermined type transmitted by the other terminal) and obtain a determination result ([0127], the predetermined type of broadcast packet is a predetermined type of broadcast packet transmitted by another terminal).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta as mentioned above and further incorporate the teaching of YOSHIDA. The motivation for doing so would have been to provide a terminal that enables decryption of a broadcast packet received from an access point and comprises a determination unit to determine a packet type (YOSHIDA, [0005], [0116] and [0127]).
The combination of Gupta and YOSHIDA does not specifically teach 
calculating a number of the predetermined packet received within a time period according to the determination results obtained within the time period ;and 
adjusting the at least one threshold according to the number of the predetermined packet.
 However, CHAN teaches (Title, METHOD AND SYSTEM FOR IDENTIFYING MATCHING PACKETS)
calculating a number of the predetermined packet received within a time period according to the determination results obtained within the time period (Fig.1 and [0050], the packet-matching unit 120 uses total number of packets captured at the probes 110 …. over a predetermined time interval); and 
adjust the at least one threshold according to the number of the predetermined packet (Fig.1 and [0050], If the total number of packets captured over a predetermined time interval is too low, the packet-matching unit 120 will adjust a filter condition to capture more packets; If the total number of captured packets over the predetermined time interval is too high, the packet-matching unit 120 will adjust a filter condition to capture fewer packets. Here, the filter works as a limiter; therefore, it is considered as a threshold. Accordingly, at least one threshold is adjusted according to the number of the predetermined packet).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Gupta and YOSHIDA as mentioned above and further incorporate the teaching of CHAN. The motivation for doing so would have been to provide a method of identifying matching packets at different locations in a network, in which a filter is adjusted continuously in response to real-time network utilization and changes in network traffic patterns, thereby, the filter is dynamically and adaptively configured, i.e., fine-tuned, so that the probes capture as many potentially matching packets as allowable without burdening the network (CHAN, Abstract and [0050]).

Regarding claims 2 and 12, the combination of Gupta, YOSHIDA and CHAN teaches all the features with respect to claims 1 and 11, respectively as outlined above
Gupta further teaches
wherein the at least one threshold comprise at least one of a cross correlation threshold (Due to alternative language “at least one of” in the claims, examiner addresses one limitation only) and an energy threshold ([0023], incoming sequence is compared against a threshold which is relative to the power in the corresponding samples; claim 6, comparing with a threshold value equal to a scaled average power in symbols. Therefore, the at least one threshold comprise a power/ energy threshold).

Regarding claims 4 and 14, the combination of Gupta, YOSHIDA and CHAN teaches all the features with respect to claims 1 and 11, respectively as outlined above
Gupta does not specifically teach
wherein the predetermined packet is a broadcast packet.
However, YOSHIDA teaches 
wherein the predetermined packet is a broadcast packet ([0127], determines whether the decoded packet obtained by the decoding process is a broadcast packet of a predetermined type transmitted by the other terminal. Therefore, the predetermined packet is a broadcast packet).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Gupta, YOSHIDA and CHAN as mentioned in claims 1 and 11 and further incorporate the teaching of YOSHIDA. The motivation for doing so would have been to provide a terminal that enables decryption of a broadcast packet received from an access point and comprises a determination unit to determine a packet type (YOSHIDA, [0005], [0116] and [0127]).

Regarding claims 5 and 15, the combination of Gupta, YOSHIDA and CHAN teaches all the features with respect to claims 1 and 11, respectively as outlined above
Gupta does not specifically teach
wherein the predetermined packet is a packet periodically transmitted by a specific device.
However, YOSHIDA teaches 
wherein the predetermined packet is a packet periodically transmitted by a specific device ([0179], “broadcast packet of the predetermined type” is transmitted by the other terminal 10B; The time when the other terminal 10B transmits the broadcast packet based on the reception time of the broadcast packet which the other terminal 10B actually periodically transmits).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Gupta, YOSHIDA and CHAN as mentioned in claims 1 and 11 and further incorporate the teaching of YOSHIDA. The motivation for doing so would have been to provide a terminal that enables decryption of a broadcast packet received from an access point and comprises a determination unit to determine a packet type (YOSHIDA, [0005], [0116] and [0127]).

Regarding claims 6 and 16, the combination of Gupta, YOSHIDA and CHAN teaches all the features with respect to claims 1 and 11, respectively as outlined above
Gupta further teaches
wherein the predetermined packet is a packet modulated based on Complementary Code Keying (CCK) modulation scheme ([0003], 802.11b systems are governed by the 802.11b standard for 2.4 GHz band and are based on DSSS/CCK (direct sequence spread band/complementary code keying. Claim 5, transmission includes both OFDM (orthogonal frequency division multiplexing) and DSSS (direct sequence spread spectrum)/CCK (complementary code keying) transmissions. As mentioned above, the detected frames/ packets are 802.11b frames in an 802.11g transmission; therefore, the predetermined packet is a packet modulated based on CCK modulation scheme).

Regarding claims 7 and 17, the combination of Gupta, YOSHIDA and CHAN teaches all the features with respect to claims 1 and 11, respectively as outlined above
Gupta further teaches
wherein the predetermined packet is a packet modulated based on Orthogonal Frequency Division Multiplexing (OFDM) modulation scheme ([0003], 802.11a is the wireless LAN standard for 5 GHz band transmissions based on OFDM (orthogonal frequency division multiplexing). Claim 5, transmission includes both OFDM (orthogonal frequency division multiplexing) and DSSS (direct sequence spread spectrum)/CCK (complementary code keying) transmissions. As mentioned above, the detected frames/ packets are 802.11a frames in an 802.11g transmission; therefore, the predetermined packet is a packet modulated based on OFDM modulation scheme).

Regarding claims 8 and 18, the combination of Gupta, YOSHIDA and CHAN teaches all the features with respect to claims 1 and 11, respectively as outlined above
Gupta further teaches detecting 802.11a and 802.11b frames in an 802.11g transmission.
It is well known that Beacon frame is one of the management frames in IEEE 802.11 based WLANs. Therefore, it is obvious to consider the detected frame/ packet is a Beacon packet.
Gupta does not specifically teach
wherein the predetermined packet is transmitted by a specific device.
However, YOSHIDA teaches 
wherein the predetermined packet is transmitted by a specific device ([0179], “broadcast packet of the predetermined type” is transmitted by the other terminal 10B; The time when the other terminal 10B transmits the broadcast packet based on the reception time of the broadcast packet which the other terminal 10B actually periodically transmits).
(Gupta discloses that the detected frame/ packet is a Beacon packet and YOSHIDA discloses that the predetermined packet is transmitted by a specific device; therefore, it is obvious to consider in view of Gupta and YOSHIDA to consider the predetermined packet is a Beacon packet transmitted by a specific device).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Gupta, YOSHIDA and CHAN as mentioned in claims 1 and 11 and further incorporate the teaching of YOSHIDA. The motivation for doing so would have been to provide a terminal that enables decryption of a broadcast packet received from an access point and comprises a determination unit to determine a packet type (YOSHIDA, [0005], [0116] and [0127]).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, YOSHIDA and CHAN in view of EZAKI (US 2016/0192394 A1).

Regarding claims 3 and 13, the combination of Gupta, YOSHIDA and CHAN teaches all the features with respect to claims 1 and 11, respectively as outlined above
Gupta further teaches 
wherein the decoding circuit decodes the packet (Fig.5 and [0044], machine-readable instructions cause the computer 510 to decode) and false alarm probability ([0023], low false alarm rate and high probability of detection).
Gupta does not specifically teach
determine whether the packet is a packet to be transmitted to the communication device.
However, YOSHIDA teaches 
wherein the decoding circuit decodes the packet to determine whether the packet is a packet to be transmitted to the communication device ([0127], determines whether the decoded packet obtained by the decoding process is a broadcast packet of a predetermined type transmitted by the other terminal).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Gupta, YOSHIDA and CHAN as mentioned in claims 1 and 11 and further incorporate the teaching of YOSHIDA. The motivation for doing so would have been to provide a terminal that enables decryption of a broadcast packet received from an access point and comprises a determination unit to determine a packet type (YOSHIDA, [0005], [0116] and [0127]).
The combination of Gupta, YOSHIDA and CHAN does not specifically teach 
calculate a false alarm probability, and the threshold decision circuit is arranged to adjust the at least one threshold further according to the false alarm probability.
 However, EZAKI teaches (Title, BASE STATION AND CONTROL METHOD)
calculate a false alarm probability ([0009], a probability of false alarm of the preamble is calculated from the presence or absence of the preamble in a message that has been received from a mobile communication terminal; Fig.4 and [0062], The PRACH false alarm measurement unit 303 repeats counting of the number of times of false alarm; [0063], detection threshold value determination unit 304 divides the number of times of false alarm, by the number of tests, for each of the detection threshold value candidates, to calculate a false alarm rate of each of the detection threshold value candidate), and the threshold decision circuit is arranged to adjust the at least one threshold further according to the false alarm probability ([0065], detection threshold value is optimized so that the probability of the missed detection is reduced while the false alarm rate becomes within the allowable range that is less than the reference false alarm rate. [0117], the false alarm rate converges to the target value by adjusting the detection threshold value gradually using the adjustment value. Therefore, at least one threshold is adjusted according to the false alarm rate/ probability).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Gupta, YOSHIDA and CHAN as mentioned above and further incorporate the teaching of EZAKI. The motivation for doing so would have been to provide a base station apparatus and a base station apparatus control method by which the utilization efficiency of a cell is improved by dynamically changing a threshold value of false alarm depending on an operation environment of the base station apparatus (EZAKI, [0031] and [0122]).


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, YOSHIDA and CHAN in view of JOHNSON et al. (JOHNSON hereinafter referred to JOHNSON) (EP 1107628 A2).

Regarding claims 9 and 19, the combination of Gupta, YOSHIDA and CHAN teaches all the features with respect to claims 1 and 11, respectively as outlined above
The combination of Gupta, YOSHIDA and CHAN does not specifically teach 
wherein the threshold decision circuit is further arranged to obtain a Received Signal Strength Indication (RSSI) of the received signal and adjust the at least one threshold further according to the RSSI.
 However, JOHNSON teaches (Title, Method And System For A Reconfigurable OFDM Radio Supporting Diversity)
wherein the threshold decision circuit is further arranged to obtain a Received Signal Strength Indication (RSSI) of the received signal and adjust the at least one threshold further according to the RSSI ([0033], running a minimum received signal strength strategy as illustrated in Fig. 10, a minimum received signal strength for a plurality of successfully received packets within a recent window of time) is adjusted, and the threshold level is adjusted to slightly below the minimum of the received signal strength values which are recorded in the sliding window of time or packets. Therefore, the at least one threshold is adjusted according to the RSSI).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Gupta, YOSHIDA and CHAN as mentioned in claims 1 and 11 and further incorporate the teaching of JOHNSON. The motivation for doing so would have been to provide a method and apparatus which enables communication between nodes to make more efficient usage of the available transmission bandwidth, by reducing an amount of unavailable transmission time caused by interference from transmitting entities outside the network and by setting a threshold level, that effectively sets a reception range of a network (JOHNSON, [0010] and [0031]).


Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Azizi et al. (Pub. No. US 2016/0050692 A1) – “DETECTION OF 802.11p SIGNALS IN 802.11n/ac ENABLED DEVICES” discloses a wireless device configured to work with the 802.11n/ac standard to work in the communication bands where 802.11p devices operate with little change. Embodiments may receive signals using a receiver adapted for the wider bandwidth 802.11n/ac signals. Embodiments may also increase the sensitivity of the receiver to reduce the likelihood of missing the presence of a lower bandwidth 802.11p signal. When a signal is detected, embodiments may process the incoming signal as if it were an 802.11n/ac signal while also processing incoming signal samples in a way that effectively narrows the receiver bandwidth to identify whether an 802.11p signal is present.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474